DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 9/9/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 137 and 146, and the cancellation of claim 138 have been made of record.
Claims 137 and 139-156 are pending.
Claims 144-145 and 152-156 are withdrawn for being drawn to non-elected inventions (i.e., Groups II-III).
Claims 137, 139-143 and 146-151 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 9/9/2021 has been considered.
Response to Arguments
Claim Rejections - 35 USC § 112-maintain
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 137, 139-143 and 146-151 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record and as discussed below.
The written description in this case is not commensurate in scope with “an insulin immunoglobulin fusion protein comprising an insulin therapeutic peptide and any antigen binding domain having specificity for asialoglycoprotein receptor (ASGPR)”.
Applicants argue that the specification discloses examples of antibody fusion with insulin (Examples 3-5) and therefore they are in possession of the claimed invention. They argue that a number of antibodies against ASGPR are known in the art and cites Zhao et al (Biotech. And applied Biochem) in support.
Applicants arguments have been fully considered but they are not persuasive because the claim is broadly drawn to “any domain having specificity for an ASGPR (see claim 137) and any ligand that has specificity for binding to an ASGPR (see claim 146). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., anti-body that specifically binds to ASGPR) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103-maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 137, 139-143 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (IDS, Biotechnology and applied Biochem, 38: 405-411, 2011) in view of Lau et al. ( US Pat. No. 9,034,372) for the reasons of record and as discussed below.
The instantly claimed invention is broadly drawn to an insulin fusion protein comprising an insulin therapeutic peptide and an antigen binding domain having specificity of an antigen of a liver cell, wherein said antigen is ASGPR, wherein the insulin therapeutic peptide is connected to an amino-terminus of the antigen binding domain, wherein said insulin therapeutic peptide has no more than 2 amino acids different from SEQ ID NO: 161 or SEQ ID NO: 162.

Applicants’ arguments have been fully considered but they are not persuasive because recited claims do not require that that the conjugated insulin anti-ASGPR has to better in response. In response to applicant's argument that the conjugate is required in lower concentration than unconjugated insulin to achieve the same response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Claims 146-150 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (IDS, Biotechnology and applied Biochem, 38: 405-411, 2011) in view of Lau et al. ( US Pat. No. 9,034,372) as applied to claims 137-143 and 147-149 above, and further in view of Song et al. (US Pub. No. 2013/0029918) for the reasons of record and as discussed below.
Applicants argue that Song et al do not cure the deficiencies of Zhao and Lau as discussed above.
Applicants’ arguments have been fully considered but they are not persuasive because the teachings of Zhao and Lau have discussed above. In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim 151 remains rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (IDS, Biotechnology and applied Biochem, 38: 405-411, 2011) in view of Lau et al. ( US Pat. No. 9,034,372) as applied to claims 137-143 and 147-149 above, and further in view of Song et al. (US Pub. No. 2013/0029918) as applied to claims 137-143 and 147-150 above, and further in view of Pardridge et al. (US Pub. No. 2013/0142742) for the reasons of record and as discussed below.
Applicants argue that certain deficiencies are not cured by Pardridge.
Applicants’ arguments have been fully considered but they are not persuasive because the teachings of Zhao, Lau and Song have been discussed in the rejection and above. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GYAN CHANDRA/Primary Examiner, Art Unit 1646